Per Curiam:
The decree should be modified by reducing the sum which the trustee is ordered to retain for commissions to which he is entitled on this accounting to the sum of $307.21. Having already received on the previous accounting the statutory commission of five per cent on the first $1,000 and two and one-half per cent on the next $10,000 he is entitled to only one per cent commission on the increase, namely, $37.80, instead of $119.50, as allowed by the decree. As thus modified, the decree is affirmed, with costs to the respondent. Present — Clarke, P. J., Laughlin, Page, Sheara and Merrell, JJ. Order modified by reducing commissions to $307.21, and as so modified affirmed, with costs to respondent.